Citation Nr: 0632254	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-35 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  The claim was 
initially decided by the VARO in Waco, Texas; however, it was 
subsequently transferred to the Los Angeles VARO.  

In July 2006, a travel board hearing was held at the Los 
Angeles RO before C.W. Symanski, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1. The appellant and the veteran were married in May 1984; 
divorced in June 1987; and did not remarry.

2. When the veteran died in December 1993 he was not married 
to the appellant.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. § 
101 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the death certificate, the veteran died in 
December 1993.  His marital status was listed as divorced.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

"Spouse" is defined as a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" is defined as a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.

Here, the veteran's death certificate stated his marital 
status as being divorced and a properly judicially-ordered 
Indiana "Decree of Dissolution of Marriage" states that the 
veteran and appellant were married in May 1984 and divorced 
in June 1987.  While the appellant claims to be the surviving 
spouse saying that she received mail at her husband's address 
until his death and that her husband did not sign the decree 
dissolving the marriage, she has submitted no evidence other 
than her statements in support of her argument.  Nor is there 
any evidence of them remarrying after divorcing in June 1987.  
The divorce decree is regular on its face and no evidence has 
been presented to show that it was not a legally binding 
termination of the marriage.  Therefore, the appellant's 
claim for benefits as the surviving spouse of the veteran 
must be denied.  

The Board finds that this is a case where the law and not the 
evidence is dispositive.  Therefore, the claim must be and is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


